Name: Commission Regulation (EEC) No 1024/81 of 14 April 1981 altering the basic amount of the import levy on syrups and certain other sugar products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 4. 81 Official Journal of the European Communities No L 103/27 COMMISSION REGULATION (EEC) No 1024/81 of 14 April 1981 altering the basic amount of the import levy on syrups and certain other sugar products mation known to the Commission that the basic amount of the levy at present in force should be altered to the amount set out below, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organ ­ ization of the market in sugar ( ! ), as last amended by Regulation (EEC) No 3455/80 (2), as last in particular Article 15 (7) thereof, Whereas the basic amount of the import levy on syrups and certain other sugar products was fixed by Regulation (EEC) No 825/81 (3), as last amended by Regulation (EEC) No 1007/81 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 825/81 to the infor ­ The basic amount of the import levy on the products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 3330/74 shall be, per 100 kilograms of product, 0-1320 ECU per percentage point of sucrose content. Article 2 This Regulation shall enter into force on 15 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 April 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 359, 31 . 12 . 1974, p . 1 . (2) OJ No L 360, 31 . 12. 1980, p. 17 . (3) OJ No L 85, 1 . 4 . 1981 , p . 21 . (4 ) OJ No L 100 , 11 . 4 . 1981 , p . 17 .